Title: To Thomas Jefferson from Pierre Chouteau, 19 November 1804
From: Chouteau, Pierre
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     St. Louis le 19 nobr. 1804
                  
                  Le Capitaine Lewis a son passage avoit engagé les chef de la Tribus Ayoua a venir ici, plusieurs chefs de cette Tribus y sont venus il y a peu de Jours et d’Après la promesse que le Capne Lewis leur avoit fait, ainsi qu’a la Tribus Sioux d’aller vous voir a federal Cité, ces chefs m’ont demandés a ce que Je les y Conduisent. Je leurs ai observé qu’il faloit vos ordres avant tout et Je leurs ay promis de vous les demander, Je les ai renvoyé satisfait de cette promesse ainsi que des Conseils que Je leurs ai donné  & des esperances qu’ils doivent Concevoir sils se rendoient digne de votre bienveillance; les sakias ont egalement demandés a ce que deux ou Trois de leurs chefs soyent du même voyage: Si vous Jugez la chose necessaire, Monsieur, J’executerai vos ordres avec exactitude et Je pense qu’il resulteroit les meilleurs effets d un pareils Voyage, Ces chefs de tribus, qui Toutes sont Considerables, Transmetteroient a leurs descendants les forces immense qui auroient vu dans les Etats Unis et d après l evidence de cete Superiotée phisique il seroit bien plus facile après de les maintenir dans la dependance et dans la subordination, ils retourneroient chez eux Comme les Ozages bien Persuadés que leur veritable interêt est de se maintenir Toujours en paix avec les Etats Unis.
                  Les cheveux, ma prié vous rappeller Monsieur la promesse que vous lui avez fait de faire faire un moulin chez les Ozages, il ma bien prié de vous l’ecrire. Je me suis informé du Prix que pourroit coûter cette batisse, un ouvrier s’engageroit a le livrer entierement fini pour La somme de 1200$. Je crois qu’il ne seroit Pas Possible dobtenir un moindre prix vu l’eloignement des lieux et les difficultés du transports des choses nécessaire pour cette batisse.
                  Dans ma precedente J’avais l’honneur de vous marquer que mon frere se rendoit a federal Cité comme Representant des habitants de ce District, mais un accez de Goutte la forcé de renoncer a ce voyage; Cy Joint un apperçu de la population sauvage de ce District. J’ay l’honneur dêtre avec un profond respect Monsieur, Votre très heumble et trés obeissant serviteur
                  
                     Pre. Chouteau 
                     
                     
                  
                Enclosure
                                    
                     
                     
                        
                           Nombre d’hommes 
portant armes
                           
                        
                        
                           Arcansas
                           130
                           
                        
                        
                           Loup ou Delaouois
                           100
                           
                        
                        
                           chawnon
                           100
                           
                        
                        
                           Péorias
                           50
                           
                        
                        
                           Sakias
                           500
                           
                        
                        
                           Ayouas
                           250
                           
                        
                        
                           Renards
                           450
                           
                        
                        
                           Sioux
                           12,000
                           
                        
                        
                           Grands Ozages
                           1 200
                           
                        
                        
                           Petits Ozages
                           300
                           
                        
                        
                           Cancés
                           350
                           
                        
                        
                           hotos
                           120
                           
                        
                        
                           missoury
                           80
                           
                        
                        
                           Panis
                           500
                           
                        
                        
                           Republique
                           300
                           
                        
                        
                           Loups
                           400
                           
                        
                        
                           Mahas
                           300
                           
                        
                        
                           Poncas
                           250
                           
                        
                        
                           Mandanne
                           400
                           
                        
                        
                           chayanne
                           400
                           
                        
                        
                           Ricaras
                           500
                           
                        
                        
                           Gros Ventre
                           700
                           
                        
                        
                           Tadodos
                           300
                           
                        
                        
                           Laylanne qui bordent les 
                           }
                           15 000
                           
                        
                        
                           
                               Côte d’espagne, environ
                           
                        
                        
                           
                           34,680
                           
                        
                     
                  
                  
               